Citation Nr: 0330106	
Decision Date: 11/03/03    Archive Date: 11/13/03

DOCKET NO.  02-12 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for migraine 
headaches, currently evaluated as 30 percent disabling.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for glaucoma.

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for a skin disorder.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from May 1978 to  May 1992.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2000 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted a 30 percent evaluation 
for migraine headaches, denied service connection for a low 
back disorder, glaucoma, and hypertension, and determined 
that new and material evidence had not been received to 
reopen the claim for service connection for a skin disorder.


FINDINGS OF FACT

1.  Migraine headaches are manifested by no more than 
prostrating attacks occurring on an average of once a month 
over the last several months.

2.  Competent evidence of a nexus between the post service 
low back disorder and service is not of record.

3.  Competent evidence of a nexus between the post service 
diagnosis of hypertension and service, to include 
manifestations of such to a compensable degree, is not of 
record.

4.  Competent evidence of a nexus between the post service 
diagnosis of glaucoma and service, or a service-connected 
disability, is not of record.

5.  In a May 1996 rating decision, the RO determined that the 
veteran had not submitted new and material evidence to reopen 
the claim for service connection for a skin disorder.  The 
veteran filed a timely notice of disagreement as to this 
decision, but did not perfect an appeal.  

6.  The evidence received since the May 1996 rating decision 
does not bear directly and substantially upon the issue of 
entitlement to service connection for a skin disorder, and is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for migraine headaches have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2003).

2.  A low back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2003).

3.  Hypertension was not incurred in or aggravated by 
service, nor was it manifested to a compensable degree within 
one year following the veteran's discharge from service.  
38 U.S.C.A. §§ 1110, 1101, 1112, 1113, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

4.  Glaucoma was not incurred in or aggravated by service and 
is not proximately due to or the result of the service-
connected residuals of small metallic foreign body in the 
right eye.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2003).

5.  The May 1996 rating decision, which denied reopening the 
claim for service connection for a skin disorder, is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302(b), 
20.1103 (2003).

6.  The evidence received since the May 1996 rating decision, 
which denied reopening the claim for service connection for a 
skin disorder, is not new and material, and the claim is not 
reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section four of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001, see 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001), 
and is codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claims for (1) an evaluation in excess of 30 percent for 
migraine headaches; (2) service connection for a low back 
disorder; (3) service connection for hypertension; (4) 
service connection for glaucoma; and (5) whether new and 
material evidence has been received to reopen the claim for 
service connection for a skin disorder by means of the 
discussions in the July 2000 rating decision, the June 2002 
statement of the case, and the April 2001 letter.  As to the 
claim for an evaluation in excess of 30 percent for migraine 
headaches, in the July 2000 rating decision, the RO stated 
that in order to warrant a 50 percent evaluation, the 
evidence needed to show that the veteran had very frequent, 
completely prostrating, and prolonged attacks of migraine 
headaches productive of severe economic inadaptability.  
Thus, this informed the veteran of the evidence necessary to 
establish the next higher evaluation for his service-
connected migraine headaches.  

As to the claims for service connection for a low back 
disorder, hypertension, and glaucoma, the RO told the veteran 
that these claims were being denied because the veteran had 
not brought forth competent evidence establishing a 
relationship between the current disabilities and service.  
The RO acknowledged that the veteran had brought forth 
evidence of current disabilities but that the evidence did 
not establish a basis of a plausible relationship between the 
current disabilities and service.  In the April 2001 letter, 
the RO stated that in order for service connection to be 
warranted, there must be evidence of a disease or injury in 
service, a current physical or mental disability, and a 
relationship between the current disability and the disease 
or injury in service.  The RO further stated that the 
relationship between the current disability and service was 
usually shown by medical records or medical opinions.  It 
noted that the veteran could obtain a medical opinion from 
his own doctor.  Thus, the veteran was informed that in order 
for his claims for service connection for a low back 
disorder, hypertension, and glaucoma to be warranted, he 
would need to bring forth competent evidence from a medical 
professional of a relationship between the current 
disabilities and service.

As to the petition to reopen the claim for service connection 
for a skin disorder, the RO informed the veteran that in 
order to reopen a claim that was previously denied, he needed 
to submit new and material evidence.  The RO stated that the 
evidence received since the last denial of service connection 
for a skin disorder only substantiated that which was shown 
at the time of the June 1993 decision-that the veteran had a 
post service skin disorder.  The RO noted that the additional 
evidence received did not establish that the veteran had an 
inservice skin disease nor did it establish a nexus between 
the current skin disorder and service.  Thus, the veteran was 
informed that new and material evidence in this case would be 
evidence establishing a nexus between the current skin 
disorder and service.  

Based on the above, the Board finds that VA has no 
outstanding duty to inform him that any additional 
information or evidence is needed to substantiate his claims.  

Second, VA must inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In the 
April 2001 letter, the RO informed the veteran that it must 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his claim, such as medical 
records, employment records, or records from other federal 
agencies.  It told the veteran that as long as he adequately 
identified the records, that VA would assist in obtaining 
them, but noted that he had the ultimate responsibility to 
make sure that the records were received by VA.  The RO 
specifically asked the veteran to tell VA about any 
additional information or evidence that he wanted VA to 
obtain for him.  

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. §§ 3.159(c), 
(d) (2003).  Here, the RO had obtained the veteran's service 
medical records when the veteran filed his original claim for 
compensation in June 1992.  The veteran has indicated that he 
has received treatment only from VA, and VA obtained the 
treatment records from the VA Medical Center in Atlanta, 
Georgia.  As to the claim for an increased evaluation for 
migraine headaches and the claim for service connection for 
glaucoma, the RO provided the veteran with VA examinations.

Although examinations were not conducted as to the claims for 
service connection for a low back disorder and hypertension, 
the Board finds that VA was not under an obligation to have 
these disabilities examined, as such is not necessary to make 
a decision on these claims.  Specifically, under the new law, 
an examination or opinion is necessary to make a decision on 
the claim when the record (1) contains competent evidence 
that the claimant has a current disability or persistent or 
recurrent symptoms of the disability; (2) contains evidence 
which indicates that the disability or symptoms may be 
associated with the claimant's active duty; and (3) does not 
contain sufficient medical evidence for VA to make a 
decision.  See 38 U.S.C.A. § 5103A(d).  Here, the evidence 
does not indicate that the disabilities may be associated 
with the veteran's active service.  See Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003) (VA was not required to 
provide the veteran with a medical examination absent a 
showing by veteran of a causal connection between the 
disability and service).  While the veteran has current 
disabilities related to his low back, hypertension, and 
glaucoma, he has not brought forth any evidence suggestive of 
a causal connection between the current disabilities and 
service.  The RO informed him that he would need medical 
evidence of a relationship between the current disabilities 
and service, and the veteran has not provided such evidence.  
Therefore, the Board finds that the RO was under no 
obligation to order an examination in relation to these 
claims.

As to the veteran's petition to reopen the claim for service 
connection for a skin disorder, the Board finds that VA was 
not under an obligation to have the veteran examined, as the 
veteran has not brought forth new and material evidence to 
reopen the claim for service connection for a skin disorder.  
See 38 C.F.R. § 3.159(c)(4)(iii) (stating that paragraph 
(c)(4) applies to a claim to reopen a finally adjudicated 
claim only if new and material evidence is presented or 
secured).

As stated above, pursuant to 38 U.S.C.A. § 5103(a), upon 
receipt of a complete or substantially complete claim, VA 
must notify the claimant and claimant's representative, if 
any, of any information or evidence which has not already 
been provided that is necessary to substantiate the claim.  
Under subsection (b), it further provides that if such 
information or evidence is not received by VA within one year 
from the date of VA's notice to the claimant under 38 
U.S.C.A. § 5103(a), no benefit may be paid or furnished by 
reason of the claimant's application.  One of the regulations 
promulgated by VA to implement the VCAA has recently been 
invalidated.  Specifically, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
invalid the provisions of 38 C.F.R. § 3.159(b)(1) which 
allowed a decision to be made before the one-year period for 
submitting new evidence had expired with the proviso that if 
the information or evidence was subsequently provided within 
the one-year period, then VA would readjudicate the claim.  
Paralyzed Veterans of America, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003). 

In the present case, the RO informed the veteran in the April 
2001 letter that he should submit evidence by June 2001.  The 
RO did not inform the veteran he had one year to submit 
additional evidence.  However, the veteran responded to the 
letter the following month, stating that the only evidence he 
had to submit were VA treatment records, which records have 
been obtained.  Therefore, the Board finds that there is no 
prejudice to the veteran as a result of any legal deficiency 
in the VCAA notice furnished pursuant to the invalidated 
regulation and that no useful purpose would be served by 
further delaying appellate review to provide corrected notice 
that the appellant has one year to provide additional 
information or evidence.  

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Increased evaluation

Service connection for migraine headaches was granted by 
means of a June 1992 rating decision and assigned a 
10 percent evaluation.

In May 1999, the veteran submitted a claim for an increased 
evaluation, stating that he had headaches, which were due to 
a fall he sustained in service.

A June 1999 VA examination report shows that the veteran 
reported that he had been on various diets to eliminate the 
food sources that would cause him headaches.  He stated that 
he had headaches two to three times a month and that he would 
take Motrin with marked resolution.  He also reported that he 
was unable to perform activities of daily living secondary to 
headaches.  The examiner stated that examination of the 
cranial nerves I through XII was within normal limits.  
Coordination was normal.  The examiner entered a diagnosis of 
migraine headaches.

VA treatment records, dated from 1999 to 2001, showed no 
complaints of headaches.  

An August 2001 VA examination report shows that the veteran 
reported that his headaches were exacerbated with light.  He 
stated he would become nonfunctional when the headaches 
occurred, but noted that he could usually avoid headaches 
with sleep.  He further noted that his headaches could occur 
upon awakening in the morning, but that going into a dark 
room and laying down for four hours helped to decrease the 
headaches.  The veteran stated the headaches could last up to 
24 hours, but were usually four hours in duration.  He added 
that he had headaches seven to eight times per month.  The 
examiner stated that examination of cranial nerves I through 
XII was within normal limits.  Coordination was normal.  The 
examiner stated that the veteran reported that his headaches 
were associated with nausea, vomiting, and photophobia.  He 
stated that the veteran was not having a headache at the time 
of the examination, so there were no neurological findings.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2003).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Migraine headaches with characteristic prostrating attacks 
averaging one in two months over the last several months 
warrant a 10 percent disability evaluation.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 (2003).  A 30 percent 
evaluation requires characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months.  Id.  A 50 percent evaluation requires very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  Id.

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of an evaluation in excess of 30 percent for migraine 
headaches.  The veteran's current 30 percent evaluation 
contemplates prostrating attacks that average about once a 
month.  Although the veteran describes more frequent 
headaches than what the 30 percent evaluation contemplates 
(as he described having headaches seven to eight times a 
month), the Board finds that the medical evidence of record 
does not show that the veteran's migraine headaches meet the 
requirements for a 50 percent evaluation under the rating 
criteria.  See 38 C.F.R. § 4.124, Diagnostic Code 8100.  The 
veteran has reported weekly headaches; however, he has not 
described headaches which are "completely prostrating."  
See id.  He claims that he becomes nonfunctional when he has 
a headache; however, the VA treatment records show no 
complaints of headaches.  The lack of reported headaches by 
the veteran when he is receiving treatment for numerous other 
complaints is a basis for the Board's finding that the 
veteran's headaches do not meet the criteria for a 50 percent 
evaluation.

Additionally, the preponderance of the evidence is against a 
finding of prolonged headaches that are productive of severe 
economic incapability.  While the veteran asserts that his 
headaches cause him to be unemployable, the Board finds that 
the evidence of record does not support his assertions of 
essentially having severe economic incapability.  Again, 
there are VA medical records dated between 1999 and 2001 that 
show no complaints of headaches.  The veteran has been seen 
by VA for several other physical complaints, but there are no 
clinically documented complaints about headaches.  

The veteran is competent to state that his migraine headaches 
warranted an increased evaluation, and the RO agreed with him 
and granted a 30 percent evaluation.  However, to the extent 
that the veteran has asserted that he warrants more than a 
30 percent evaluation for migraine headaches, the medical 
findings do not support his contentions for an evaluation in 
excess of 30 percent.  The Board finds that the descriptions 
that the veteran has given to the VA examiner in June 1999 
and August 2001 are indicative of no more than a 30 percent 
evaluation.  To this extent, the preponderance of the 
evidence is against his claim, and there is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. at 55.

Review of the record reveals that the RO has expressly 
considered referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2003).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).  He has not required hospitalization for treatment of 
the migraine headaches, and there is no evidence that this 
alone markedly interferes with his employment.



III.  Service connection

A January 1980 report of medical examination shows that 
clinical evaluations of the heart, eyes, and spine and other 
musculoskeletal system were normal.  The veteran's blood 
pressure was 120/70 (systolic/diastolic).  In August 1981, 
the veteran was seen for chest pain after having been hit 
while playing football.  His blood pressure was 120/80.  In 
March 1984, the veteran lacerated his upper lip.  His blood 
pressure was 120/70.  A November 1985 report of medical 
examination shows that clinical evaluations of the heart, 
eyes, and spine and other musculoskeletal system were normal.  
The veteran's blood pressure was 138/92.

In January and February 1988, the veteran was seen for 
headaches.  His blood pressures were reported as 126/86, 
140/96, and 140/80.  A January 1988 treatment report shows an 
assessment of elevated blood pressure.  In June 1988, his 
blood pressure was 140/90.  In September 1988, blood pressure 
was 120/70.

A September 1992 VA general examination report shows that the 
veteran's blood pressure was 124/80.  Cardiovascular 
examination revealed a regular rate and rhythm without 
murmurs or gallops.  Examination of the lower extremities 
revealed 5/5 motor strength.  The examiner stated that there 
was no joint tenderness.  Reflexes were equal and symmetrical 
bilaterally.  

A September 1992 VA visual examination revealed that the 
veteran had a subepithelial opacity from a metallic foreign 
body in the right eye, which the examiner stated was not 
visually significant.  The examiner also entered an 
impression of presbyopia in both eyes.

A June 1993 VA outpatient treatment report shows that the 
veteran's blood pressure was 144/78.  

A February 1994 VA outpatient treatment report shows that the 
veteran complained of low back pain.  He denied any injury.  
The examiner stated that the veteran had full range of motion 
without pain.  X-rays of the lumbar spine were normal.  His 
blood pressure was 150/80.  The diagnostic impression was 
musculoskeletal pain.

A May 1994 VA outpatient treatment report shows that the 
veteran's blood pressure was 129/87.  In November 1994, it 
was 144/82.  That same month, the veteran was diagnosed with 
early presbyopia.  A January 1995 x-ray of the lumbar spine 
was normal.  In March 1995, the veteran's blood pressure was 
154/86.  A May 1995 VA outpatient treatment report shows that 
the examiner suspected that the veteran may have primary 
open-angle glaucoma.  In January 1996, the veteran was seen 
for leg pain.  His blood pressure was 143/86.  In January 
1997, the veteran's blood pressure was 166/98.  The examiner 
entered an assessment of increased blood pressure.

An April 1998 VA outpatient treatment report shows that the 
veteran's blood pressure was 124/82.   The veteran complained 
of low back pain.  The examiner stated that the veteran's 
hypertension was stable.  June 1998 x-rays of the lumbosacral 
spine revealed no evidence of acute injury or destructive 
process.  The final impression was no significant abnormality 
seen.

A June 1999 VA visual examination report shows the examiner 
stated that the veteran had mild early glaucoma.  He stated 
that the veteran should be followed every six months.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
for a chronic disease, such as hypertension, may be granted 
if manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2003).  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2002).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims's (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2003).

Section 3.310(a) of title 38, Code of Federal Regulations, 
which applies to secondary service connection for a 
disability and which derives from 38 U.S.C.A. § 1110 (West 
2002), provides:

Disability which is proximately due to or 
the result of a service-connected disease 
or injury shall be service connected.  
When service connection is thus 
established for a secondary condition, 
the secondary condition shall be 
considered a part of the original 
condition.

38 C.F.R. § 3.310(a) (2003).

Secondary service connection may also be established for a 
nonservice-connected disability which is aggravated by a 
service connected disability.  In this instance, the veteran 
may be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Low back disorder

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for a low back disorder.  The 
service medical records are silent for any findings 
pertaining to the lumbar spine.  The veteran has denied 
having sustained an injury to his lumbar spine.  The post 
service medical records show that he first complained of back 
pain in February 1994.  There is no competent evidence of a 
nexus between the post service findings of a low back 
disorder and service.  While the veteran has asserted that he 
believes his back disorder is related to service, he is not 
competent to make that assertion, as that requires a medical 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Additionally, there is no evidence of continuity of 
symptomatology.  When the veteran was discharged from service 
in 1992 and filed an original claim for service connection, 
he did not include a claim for a back disorder.  His silence, 
when otherwise providing information having the purpose of 
advancing a claim, constitutes negative evidence, which 
weighs against a finding that the veteran's post service back 
disorder is related to service.  

The Board finds that the veteran's claim for service 
connection for a low back disorder cannot be granted because 
he has not brought forth competent evidence of a nexus 
between the current low back disorder and service.  
Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for a low back disorder, and there is 
no doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.

B.  Hypertension

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for hypertension.  The service 
medical records show that the veteran had some elevated blood 
pressure readings during service.  However, there was no 
diagnosis of hypertension, and the veteran's elevated blood 
pressure readings were sporadic in that the elevated blood 
pressure readings did not remain chronically elevated.  
Following the veteran's discharge from service, the first 
diagnosis of hypertension shown is in 1999-six years 
following the veteran's discharge from service.  
Additionally, the blood pressure readings shown within the 
first year of the veteran's discharge from service do not 
show manifestations of hypertension to a compensable degree.  
See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2003) (a 
compensable evaluation contemplates diastolic pressures 
consistently over 100).

While the veteran has attributed his hypertension to service, 
he has not been shown to have the requisite knowledge of 
medical principles that would permit him to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu, 2 Vet. App. at 494.  

The Board finds that the veteran's claim for service 
connection for hypertension cannot be granted because he has 
not brought forth competent evidence of a nexus between the 
current diagnoses of hypertension and service, to include 
manifestations of such to a compensable degree within one 
year following the veteran's discharge from service.  
Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for hypertension, and there is no 
doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.

C.  Glaucoma

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for glaucoma.  The service 
medical records are silent for any findings pertaining to 
glaucoma.  The first showing of the early stages of glaucoma 
was in May 1995-three years after the veteran's discharge 
from service.  The Board notes that glaucoma is not a chronic 
disease, such that service connection may be granted if 
manifested to a compensable degree within one year following 
the veteran's discharge from service.  When the diagnosis of 
glaucoma was entered, the examiner did not attribute it 
either to service or to the service-connected residuals of a 
small metallic foreign body in the right eye.  While the 
veteran has attributed the diagnosis of glaucoma to service 
or to his service-connected residuals of a small metallic 
foreign body, right eye, he has not been shown to have the 
requisite knowledge of medical principles that would permit 
him to render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu, 2 Vet. App. at 
494.  

The Board finds that the veteran's claim for service 
connection for glaucoma cannot be granted because he has not 
brought forth competent evidence of a nexus between this 
disease process and service or a service-connected 
disability.  Accordingly, for the reasons stated above, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for a glaucoma, and there is 
no doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.

IV.  New and material evidence

At the time of the May 1996 rating decision, which denied 
reopening the claim for service connection for a skin 
disorder, the evidence of record consisted of service medical 
records, VA treatment records and examinations, and the 
veteran's application for benefits.  The service medical 
records showed no skin disorder, other than folliculitis.  
The veteran is not claiming service connection for such skin 
disorder.  Rather, he seeks service connection for a rash on 
his hands and feet.  The post service medical records showed 
diagnoses of acne and dyshidrotic eczema.  

Initially, when the claim for service connection for a skin 
disorder was denied in a June 1993 rating decision, the RO 
determined that while the veteran reported having a skin rash 
at the time of the September 1992 VA examination, he had 
specifically stated that it had only begun the week before.  
Thus, the RO determined that the veteran had not brought 
forth evidence of inservice incurrence of a skin disorder, as 
the service medical records were silent for any findings.

In the May 1996 rating decision, the RO reiterated that while 
the veteran had brought forth post service evidence of a skin 
disorder, he had not brought forth evidence of a nexus 
between the post service skin disorder and service.  

The veteran filed a petition to reopen the claim for service 
connection for a skin disorder in May 1999.  VA treatment 
records, dated from 1997 to the present substantiate that the 
veteran has diagnoses of dyshydrosis and eczema.

The Board notes that VA regulations have recently redefined 
"new and material evidence" and clarify the types of 
assistance VA will provide to a claimant attempting to reopen 
a previously denied claim.  See 66 Fed. Reg. at 45,630 
(codified as amended at 38 C.F.R. §§ 3.156(a), 3.159(c)).  
However, those specific provisions are applicable only to 
claims filed on or after August 29, 2001.  See 66 Fed. Reg. 
at 45,620.  Thus, the regulations do not apply to the 
veteran's claim, filed in May 1999.  

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once an RO decision 
becomes final under section 7105(c), absent the submission of 
new and material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see Fossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the Court indicated that the newly presented evidence need 
not be probative of all the elements required to award the 
claim, but need only tend to prove each element that was a 
specified basis for the last disallowance.  Id. at 284.

After having carefully reviewed the evidence of record, the 
Board finds that the veteran has not presented evidence since 
the May 1996 rating decision, which is so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for a skin disorder.  See 
38 C.F.R. § 3.156(a).  As stated above, at the time of the 
last final rating decision, which denied reopening the claim 
for service connection for a skin disorder, the evidence of 
record showed that the veteran had a post service skin 
disorder; however, there was a lack of competent evidence of 
a nexus between the post service skin disorder and service.  
The additional evidence received since the May 1996 rating 
decision only further confirms a fact that was already of 
record previously-that the veteran has a post service skin 
disorder.  Thus, the additional records associated with the 
claims file since are cumulative and redundant of that which 
was of record at the time of the May 1996 rating decision and 
cannot constitute new and material evidence to reopen the 
claim for service connection for a skin disorder.  See id.  
This additional evidence does not cure the defect of a lack 
of competent evidence of a nexus between the post service 
skin disorder and service.  While the veteran asserts that 
his current skin disorder is related to service, he made the 
same arguments previously, and his current allegations do not 
provide a basis to reopen the claim for service connection 
for a skin disorder.  See id.; see also Reid v. Derwinski, 
2 Vet. App. 312 (1992).  

Therefore, based upon the above reasons, the Board finds that 
the evidence associated with the claims file since the May 
1996 rating decision is not relevant to the issue of 
entitlement to service connection for a skin disorder and 
cannot constitute new and material evidence.  See 38 C.F.R. 
§ 3.156(a).  Accordingly, the petition to reopen such claim 
is denied.


ORDER

An evaluation in excess of 30 percent for migraine headaches 
is denied.

Service connection for a low back disorder is denied.

Service connection for hypertension is denied.

Service connection for glaucoma is denied.

The petition to reopen the claim for service connection for a 
skin disorder is denied.


REMAND

In a June 2002 rating decision, the RO denied entitlement to 
a total rating for compensation based upon individual 
unemployability.  In an August 2002 VA Form 9, Appeal to the 
Board of Veterans' Appeals, the veteran expressed 
disagreement as to the denial of individual unemployability.  
The Board finds that the VA Form 9 that the veteran submitted 
was a valid notice of disagreement as to the denial of 
entitlement to a total rating for compensation based upon 
individual unemployability.  See 38 C.F.R. § 20.201 (2003).  
As a result of this finding, this claim must be remanded for 
issuance of a statement of the case.  Manlincon v. West, 12 
Vet. App. 238 (1999).

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

The RO should furnish the veteran a 
statement of the case as to the claim for 
entitlement to a total rating for 
compensation based upon individual 
unemployability.  The statement of the 
case should include all relevant law and 
regulations pertaining to the claim.  The 
veteran must be advised of the time limit 
in which he may file a substantive 
appeal.  See 38 C.F.R. § 20.302(b) 
(2003).  Thereafter, if an appeal has 
been perfected, it should be returned to 
the Board for appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



___________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



